Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-2, 5-6, 9, 11, 14-17, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Law et al. (US Pat. 2014/0022311).
Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:

            Law et al. disclose in Figures 1A-1B and 3 an inkjet printhead comprising:

           Regarding claim 1, a jetting assembly block (300), wherein the jetting assembly block defines: 
a nozzle bore (unmarked nozzle bore that is located between two elements outlet and a number 112) terminating in a nozzle (112) from which a print material (ink) is ejected (Figure 3);
 an expansion channel (108) that transitions into the nozzle bore (Figure 3); 
a gas cavity (106) that transitions into the expansion channel (108) (Figures 1A and 3); and 
a supply inlet (302) or supplying a print material (ink) to the expansion channel (108) and the nozzle bore, wherein the expansion channel (108) is separated from the nozzle bore at the supply inlet (Figure 3); and 
an actuator (114) configured to expand a gas (116) within the gas cavity (106) (Figure 1A, paragraph 0022).
          Regarding claim 2, the jetting assembly further comprising a gas (116) within the gas cavity (106) and a print material (ink) within the expansion channel (106), the supply inlet (302), and the nozzle bore (unmarked nozzle bore that is located between two elements outlet and a number 112) (Figures 1A and 3).
           Regarding claim 5, wherein the print material (ink) is an aqueous ink (110) (Figure 1B).

           Regarding claims 9 and 16, the jetting assembly further comprising a gas within the gas cavity, wherein the gas comprises argon, nitrogen, carbon dioxide, helium, and combinations thereof (paragraph 0036).
          Regarding claim 11, firing an actuator (114) to heat a volume of a gas (116) within a gas cavity (106) (Figures 1A-1B); 
increasing the volume of the gas (116) responsive to the firing of the actuator (114); 
applying a pressure to a print material (ink) within an expansion channel (108) using the increasing volume of the gas (116), wherein the expansion channel (108) in in fluid communication with a nozzle bore and a nozzle(112) (Figure 1A, paragraph 0022-0023); and 
ejecting a drop of the print material (110) from the nozzle (112) responsive to the firing of the actuator (114) (Figures 1A1B, paragraph 0022).
          Regarding claim 14, wherein the ejecting of the drop of the print material (110) ejects an aqueous ink (paragraph 0006).
          Regarding claim 17, wherein the firing of the actuator (114) comprises generating an electrical discharge into the gas cavity (106) (Figures 1A-1B, paragraph 0022).
          Regarding claim 19, wherein a surface of the print material (ink) at an interface with the gas (116) within the gas cavity (106) maintains a roughly constant shape from the firing of the actuator (114) to the ejecting of the drop (110) of the print material (ink) from the nozzle (112) (Figures 1A-1B, paragraph 0022).
          Regarding claim 21, wherein the jetting assembly comprises a plurality of nozzle bores terminating in a plurality of nozzles, and the method further comprises ejecting a plurality of .
       
                                                   Claim Rejections - 35 USC § 103
             In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.

Claims 3-4, 7-8, 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Law et al. (US Pat. 2014/0022311) in view of Kuznetsov et al. (US Pat. 8,721,032) and further in view of Onishi et al. (US Pat. 5,130,722).

          Law et al. disclose the basic features of the claimed invention as stated above but do not disclose the actuator that comprises at least two; wherein one of the at least two electrodes comprises the print material; wherein the ejecting of the drop of the print material ejects a molten metal or molten metal alloy; wherein the firing of the actuator comprises generating the electrical discharge using at least two electrodes.

          Kuznetsov et al. disclose in Figures 1-2 a jetting device comprising:

         Regarding claims 4 and 13, wherein the print material comprises at least one of copper, aluminum, lead, tin, zinc, iron, magnesium, nickel, titanium, gold, and silver (Figure 1, column 4, lines 60-65).

          Onishi et al. disclose in Figures 1a-4 an ink jet recording apparatus comprising:
         Regarding claim 7, wherein the actuator comprises at least two electrodes (12a, 12b) (Figure 1).
         Regarding claim 8, wherein one of the at least two electrodes (12a, 12b) comprises the print material (11) (Figure 1).
         Regarding claim 18, wherein the firing of the actuator comprises generating the electrical discharge using at least two electrodes (12a-12b), wherein one of the at least two electrodes is the print material (11) (Figure 1).                                          

         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kuznetsov et al. and Onishi et al. in the Law et al.’s inkjet printhead for the purpose of making a heat resistant and preferably heat conductive material and discharging ink from an ink chamber in response to the discharge explosion pressure resulting from the application of the electrolyzing and discharge signals.  


 Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Law et al. (US Pat. 2014/0022311) in view of Morita (US Pub. 2009/0262150).

Law et al. disclose the basic features of the claimed invention as stated above but do not disclose a jetting assembly block that defines a gas inlet in fluid communication with a gas supply and the gas cavity; and a gas exhaust in fluid communication with the gas supply and the gas cavity; and a method for ejecting a print material from a jetting assembly, comprising a block that defines a gas inlet in fluid communication with a gas cavity and a gas exhaust in fluid communication with the gas cavity and the gas inlet; and the method further comprises regulating the volume of the gas within the gas cavity by injecting the gas from a gas source through the gas inlet into the gas cavity; and/or exhausting the gas from the gas cavity through the gas exhaust.   

            Morita discloses in Figure 1 an ink jet printing apparatus comprising:

              Regarding claim 10, a jetting assembly block that defines a gas inlet (132) in fluid communication with a gas supply (131) and the gas cavity (unmarked gas cavity that contains a number 125); and 
a gas exhaust (133) in fluid communication with the gas supply (131) and the gas cavity. 

           Regarding claim 20, a method for ejecting a print material (ink) from a jetting assembly (110), comprising a block that defines a gas inlet (132) in fluid communication with a gas cavity and a gas exhaust (133) in fluid communication with the gas cavity and the gas inlet (132); and
 the method further comprises regulating the volume of the gas within the gas cavity by injecting the gas from a gas source (131) through the gas inlet (132) into the gas cavity; and/or exhausting the gas from the gas cavity through the gas exhaust (133).   

         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Morita in the Law et al.’s inkjet printhead for the purpose of obtaining a sufficient agitation effect without any disadvantage such as leakage of ink.

Citation of Pertinent Prior Art

These prior art references (US Pub. 2015/0375511) cited in the PTO 892 form show an ink cartridge which is deemed to be relevant to the present invention.  These references should be reviewed.

CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853